EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: with regards to the independent claims the closest prior art is Cates et. al (US 2020/0080720 A1) in view of Tamura (US 2011/0139048 A1). Cates discloses an annular fuel nozzle [reference characters 26 and 6] coaxially disposed within the annular air nozzle, the annular fuel nozzle comprising an axial fuel inlet [reference character 16], the axial fuel inlet configured to allow for axially injecting a fuel stream along a centerline of the annular fuel nozzle a central air nozzle [reference character 1in Fig. 2A] coaxially disposed within the annular fuel nozzle, the central air nozzle comprising:
at least one second inlet port [reference characters 44 and 45 in Fig. 2A] on a peripheral wall of the central air nozzle; and
an axial inlet [reference character 31] configured to allow for axially injecting a fourth air stream into the central air nozzle along a centerline of the central air nozzle; and a central air nozzle coaxially disposed within the annular fuel nozzle.
Cates does not disclose an annular air nozzle, the annular air nozzle comprising: at least one first inlet port on a peripheral wall of the annular air nozzle, the first inlet port configured to allow for tangentially injecting a first air stream into the annular air nozzle, the first air stream tangential to a circular cross-section of the annular air nozzle; and a first axial inlet configured to allow for axially injecting a second airstream into the annular air nozzle along a centerline of the annular air nozzle.
Tamura discloses at least one first inlet port [reference character 46 in Fig. 4] on a peripheral wall of the annular air nozzle, the first inlet port configured to allow for tangentially injecting a first air stream into the annular air nozzle, the first air stream tangential to a circular cross-section of the annular air nozzle; and a first axial inlet [reference character 47 in Fig, 4] configured to allow for axially injecting a second airstream into the annular air nozzle along a centerline of the annular air nozzle.
Additionally, Cates does not disclose that the second inlet port configured to allow for tangentially injecting a third air stream into the central air nozzle, the third stream tangential to a circular cross-section of the central air nozzle. However, because Cates discloses that the outlets 44 and 45 should be perpendicular to the oxidant flow passing through the axial center nozzle, because the flow through 44 or 45 is used to bias to one side or another the flow passing through the center nozzle [see Abstract and paragraph 0036], modification of Cates to provide for tangential flows through the second inlet port would destroy the ability of that flow to bias the direction of the flame and therefore no combination can be made that would result in the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762